DETAILED ACTION
This communication is in responsive to amendment for Application 16/479609 filed on 12/13/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims: Claims 1-15 are presented for examination.

Response to Arguments
3.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

4.	Applicant’s arguments in the amendment filed on 12/13/2021 regarding claim rejection under 35 USC § 103 with respect to Claims 1-15 are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koay US 7058024 B1 in view of Suzuki et al. (hereinafter Suzuki) US 2007/0274224 A1. 

Regarding Claim 1, Koay teaches a network-configuration-information generation method for generating information indicating a network configuration of a network system defined by a plurality of networks (Fig. 5A-C & Col 8, lines 25-41, Col. 9, lines 47-67, and Col. 10, lines 1-13. Also see Fig. 7A network includes node a, c, d) and a plurality of programmable logic controllers each including or more than one communication device (Fig. 5A-C & Col 8, lines 25-41, Col. 9, lines 47-67, and Col. 10, lines 1-13. Also see Fig. 7A East or West port for each node. Note that the present invention includes one or more controllers that automatically determine the physical interconnectivity between individual ports within the telecommunications network. An identification message, including the identification information related to both the sending and receiving ports, is transmitted from each port to its adjacent neighbor and, when the two ports converge on a view of their interconnectivity, that the more than one communication device being connected to each other by a bus with the corresponding programmable logic controller (Fig. 5A-C & Col 8, lines 25-41, Col. 9, lines 47-67, and Col. 10, lines 1-13. Also see Fig. 7A each of node A, B, C or D are connected with a bus via each East or West Port), the method comprising: 
connecting each of the communication devices to one of the plurality of networks and the networks connected to communication devices that are connected by a same bus being defined as adjacent network (Fig. 5A-C & Col 8, lines 25-41, Col. 9, lines 47-67, and Col. 10, lines 1-13. Also note Node D includes adjacent node C via west port and adjacent node A via east port);
generating and storing network-configuration information (Fig. 5A-C & Col 8, lines 25-41, Col. 9, lines 47-67, and Col. 10, lines 1-13. Also see FIGS. 7A through 7D illustrate the process of determining a network topology in an exemplary SONET BLSR network. The process begins in FIG. 7A when node D, after establishing OSI associations with its East and West neighbors, transmits network information, to node A, using the East port of node D, that is port p1 and transmits network information of node C, using the West port of node D, port p2. As noted above, the network information transmitted to nodes A and C includes node D's NET information, an indication of whether the transmitting port is an East or West port, and the link identification information. The information transmitted from Node D to node A, therefore, the network-configuration information being defined as a pair of a network name of a network to which at least one communication device belongs and a network name of a network adjacent to the network to which the at least one communication device belongs (Fig. 5A-C & Col 8, lines 25-41, Col. 9, lines 47-67, and Col. 10, lines 1-13. Also see FIGS. 7A through 7D illustrate the process of determining a network topology in an exemplary SONET BLSR network. The process begins in FIG. 7A when node D, after establishing OSI associations with its East and West neighbors, transmits network information, to node A, using the East port of node D, that is port p1 and transmits network information of node C, using the West port of node D, port p2. As noted above, the network information transmitted to nodes A and C includes node D's NET information, an indication of whether the transmitting port is an East or West port, and the link identification information. The information transmitted from Node D to node A, therefore, includes net4/E/nodeD/p1/nodeA/p5, respectively the local NET, the local East or West label of the port, the local TID, local port ID, the remote TID, and the remote port ID. Similarly, the information transmitted from node D to node C includes net4/W/nodeD/p2/nodeC/p3, respectively the local NET, the local East or West label of the port, the local TID, local port ID, the remote TID, and the remote port ID); 
storing the received network-configuration information when each of the communication devices receives, from another one of the communication devices, the network-configuration information stored in the other communication device  (Fig. 5A-C & Col 8, lines 25-41, Col. 9, lines 47-67, and Col. 10, lines 1-13; the present invention includes one or more controllers that automatically determine the physical interconnectivity between individual ports within the telecommunications network. An identification message, including the identification information related to both the sending and receiving ports, is transmitted from each port to its adjacent neighbor and, when the two ports converge on a view of their interconnectivity, that interconnectivity information is stored for each port within the one or more controllers. By accumulating the interconnectivity information for all the links within the network, a network management system may produce an accurate network map that may be employed for provisioning network resources and for responding to network alarms).
	Koay suggest a same bus communication from the cited figures above. However, Koay does not expressly state that the communication link is a bus.
	Suzuki on the other hand expressly teaches the interface communication links between adjacent devices are a bus. For example, Suzuki in 0040-¶0056 & Fig. 1 illustrate network 710 that includes network 701 and 110-1 to 110-4 along with hardware processing e.g. FPGA or DSP or network processor in any of GMPLS implemented node where Fig. 5 & ¶0058-¶0067 illustrate the bus e.g. communication interface 350-3 is connected to other devices where the external communication interface 350-3 is connected with the nodes, and exchanges data such as network 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventio to incorporate the teachings of Suzuki in to the system of Koay in order to exchange data such as network configuration information and device configuration information with the monitoring/control device with them by use of protocols such as SNMP, HDLC, and TL1 (Fig. 5 & ¶0058-¶0067).  Utilizing such teachings enable the system to have all connected devices on the same bus to communicate with all others on the singular network segments using the bus that is simple and reliable (known in the art). 

Regarding Claim 2, Koay in view of Suzuki teaches the network-configuration-information generation method according to claim 1, Suzuki teaches wherein the communication devices include a communication device belonging to one of the 

Regarding Claim 3, Koay in view of Suzuki teaches the network-configuration-information generation method according to claim 1, Koay further teaches wherein each of the communication devices receiving the network-configuration information from the other communication device includes a communication device connected via a network or a bus to a communication device other than the other communication device (see Koay in Figs. 5A-C and Suzuki in Fig. 1).

	Claim 4 is substantially similar to claim 1, thus the same rationale applies. 

Regarding Claim 5, Koay in view of Suzuki teaches the network-configuration-information generation method according to claim 4, Koay further teaches further comprising adding the received network-configuration information to a network-configuration- information management table managed by the second communication device (Fig. 5A-C & Col 8, lines 25-41, Col. 9, lines 47-67, and Col. 10, lines 1-13; the information thus exchanged is summarized in the tables associated with the nodes A-D in the conceptual block diagram of FIG. 5C. For example, the table associated with node A indicates that port p5 (a local port) is connected to remote port p1 associated with a remote network address, NET, of net4 and remote name, TID, of node D. Similarly, local port p6 is connected to a remote port p4 that has a network address, NET, net2 and name, TID, of node B).

Regarding Claim 6, Koay in view of Suzuki teaches the network-configuration-information generation method according to claim 4, Koay further teaches further comprising transmitting the network-configuration information to a third communication device connected to the second communication device via an internal bus (Fig. 5A-C & Col 8, lines 25-41, Col. 9, lines 47-67, and Col. 10, lines 1-13; node A, B, C and D via different ports E or W. Also see Suzuki in Fig. 1).

Regarding Claim 7, Koay in view of Suzuki teaches the network-configuration-information generation method according to claim 4, Koay further teaches further comprising, when the first communication device receives additional network-

Regarding Claim 8, Koay teaches a communication device in a programmable logic controller (see the controller connected to any of ports E/W of any nodes in Figs. 5A-C e.g. FIG. 1a plurality of network elements (NEs) NE-A, NE-B, NE-C, and NE-D are interconnected to form a network 100. NE-A 102 includes four ports, p1, p2, p3, and p4. Each of the ports p1, p2, p3 and p4 may comprise electrical or optical interface circuitry and data may be transmitted or received through each of the ports. A network link, over which data may be transmitted and received, may be formed by attaching a port within one network element to a port within another network element through a transmission path such as an electrical cable or an optical fiber. A controller 104 is associated with the NE-A 102 and may be physically co-located within the same package as the NE-A 102 or may be located separately, with a communications path provided to the NE-A 
a bus interface configured to connect the communication device to at least one other communication device within the programmable logic controller using a same internal bus (see above the controllers that connects to any of ports E/W of any nodes in Figs. 5A-C & Col. 4 lines 31-57); 
and a network interface (see above network link in Col. 4 lines 31-57), 
wherein the communication device is connected to a first other communication device within the programmable logic controller via the bus interface and is connected to a network via the network interface (see above any of ports E/W of any nodes in Figs. 5A-C), wherein the communication device transmits network-configuration information to a second other communication device not in the programmable logic controller and connected thereto to the communication device via the network interface (Fig. 5A-C & Col 8, lines 25-41, Col. 9, lines 47-67, and Col. 10, lines 1-13. Also see FIGS. 7A through 7D illustrate the process of determining a network topology in an exemplary SONET BLSR network. The process begins in FIG. 7A when node D, after establishing 
and the network-configuration information is defined as a pair of a network name of a network to which the first other communication device is connected and a network name of the network connected to the communication device via the network interface (Fig. 5A-C & Col 8, lines 25-41, Col. 9, lines 47-67, and Col. 10, lines 1-13; the present invention includes one or more controllers that automatically determine the physical interconnectivity between individual ports within the telecommunications network. An identification message, including the identification information related to both the sending and receiving ports, is transmitted from each port to its adjacent neighbor and, when the two ports converge on a view of their interconnectivity, that interconnectivity information is stored for each port within the one or more controllers. By accumulating the interconnectivity information for all the links within the network, a network .
	Koay suggest a same bus communication from the cited figures above. However, Koay does not expressly state that the communication link is a bus.
	Suzuki on the other hand expressly teaches the interface communication links between adjacent devices are a bus. For example, Suzuki in 0040-¶0056 & Fig. 1 illustrate network 710 that includes network 701 and 110-1 to 110-4 along with hardware processing e.g. FPGA or DSP or network processor in any of GMPLS implemented node where Fig. 5 & ¶0058-¶0067 illustrate the bus e.g. communication interface 350-3 is connected to other devices where the external communication interface 350-3 is connected with the nodes, and exchanges data such as network configuration information and device configuration information with the monitoring/control device 251 with them by use of protocols such as SNMP, HDLC, and TL1. Also see ¶0069 that defines that the nodes 100 hold main signal adjacent information indicating whether main signal interfaces are connected with each other. The GMPLS adjacent relation and the main signal adjacent information may be collected using OSPF-TE and LMP (Link Management Protocol), or may be manually set by the operator. By use of a dynamic routing protocol such as OSPF-TE, information about nodes not in adjacent relation can be collected. Moreover, Fig. 6 illustrate generating a configuration notification process and Fig. 7 illustrate device configuration storing database. Also Figs. 11-12 illustrate processing of configuration for different types of nodes.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventio to incorporate the teachings of Suzuki in to the system of Koay in order to exchange data such as network configuration information and device configuration information with the monitoring/control device with them by use of protocols such as SNMP, HDLC, and TL1 (Fig. 5 & ¶0058-¶0067).  Utilizing such teachings enable the system to have all connected devices on the same bus to communicate with all others on the singular network segments using the bus that is simple and reliable (known in the art). 

Regarding Claim 9, Koay in view of Suzuki teaches teach the communication device according to claim 8, Koay further teaches wherein, when the communication device receives additional network-management information from the second other communication device connected thereto via the network interface, the communication device transmits the network-configuration information to the first other communication device connected thereto via the bus interface (Fig. 5A-C & Col 8, lines 25-41, Col. 9, lines 47-67, and Col. 10, lines 1-13; the present invention includes one or more controllers that automatically determine the physical interconnectivity between individual ports within the telecommunications network. An identification message, including the identification information related to both the sending and receiving ports, is transmitted from each port to its adjacent neighbor and, when the two ports converge on a view of their interconnectivity, that interconnectivity information is stored for each port within the one or more controllers. By accumulating the interconnectivity information for all the links within the network, a network management system may produce an accurate .

Regarding Claim 10, Koay in view of Suzuki teaches teach the communication device according to claim 8, Koay further teaches further comprising a memory to store therein the network-configuration information (Fig. 5A-C & Col 8, lines 25-41, Col. 9, lines 47-67, and Col. 10, lines 1-13; the present invention includes one or more controllers that automatically determine the physical interconnectivity between individual ports within the telecommunications network. An identification message, including the identification information related to both the sending and receiving ports, is transmitted from each port to its adjacent neighbor and, when the two ports converge on a view of their interconnectivity, that interconnectivity information is stored for each port within the one or more controllers. By accumulating the interconnectivity information for all the links within the network, a network management system may produce an accurate network map that may be employed for provisioning network resources and for responding to network alarms).

Regarding Claim 11, Koay in view of Suzuki teaches the communication device according to claim 8, wherein the communication device is a gateway of a programmable logic controller (this limitation is obvious from Koay Figs. 5A-C or Suzuki Nodes in Fig. 1 and client devices).


a bus interface configured to connect the communication device to at least one other communication device within the programmable logic controller using a same 
and a network interface (see above network link in Col. 4 lines 31-57), wherein 
the communication device is connected to a first other communication device within the programmable logic controller via the network interface (see above any of ports E/W of any nodes in Figs. 5A-C), 
wherein when the communication device receives network- configuration information from the first other communication device, the communication device transmits the network-configuration information to a second other communication device within the programmable logic controller and connected to the communication device via the bus interface (Fig. 5A-C & Col 8, lines 25-41, Col. 9, lines 47-67, and Col. 10, lines 1-13. Also see FIGS. 7A through 7D illustrate the process of determining a network topology in an exemplary SONET BLSR network. The process begins in FIG. 7A when node D, after establishing OSI associations with its East and West neighbors, transmits network information, to node A, using the East port of node D, that is port p1 and transmits network information of node C, using the West port of node D, port p2. As noted above, the network information transmitted to nodes A and C includes node D's NET information, an indication of whether the transmitting port is an East or West port, and the link identification information. The information transmitted from Node D to node A, therefore, includes net4/E/nodeD/p1/nodeA/p5, respectively the local NET, the local East or West label of the port, the local TID, local port ID, the remote TID, and the remote port ID. Similarly, the information transmitted from node D to node C includes 
and the network-configuration information is defined as a pair of a network name of a network to which the first other communication device is connected and a network name of a network adjacent to the network (Fig. 5A-C & Col 8, lines 25-41, Col. 9, lines 47-67, and Col. 10, lines 1-13; the present invention includes one or more controllers that automatically determine the physical interconnectivity between individual ports within the telecommunications network. An identification message, including the identification information related to both the sending and receiving ports, is transmitted from each port to its adjacent neighbor and, when the two ports converge on a view of their interconnectivity, that interconnectivity information is stored for each port within the one or more controllers. By accumulating the interconnectivity information for all the links within the network, a network management system may produce an accurate network map that may be employed for provisioning network resources and for responding to network alarms).
	Koay suggest a same bus communication from the cited figures above. However, Koay does not expressly state that the communication link is a bus.
	Suzuki on the other hand expressly teaches the interface communication links between adjacent devices are a bus. For example, Suzuki in 0040-¶0056 & Fig. 1 illustrate network 710 that includes network 701 and 110-1 to 110-4 along with hardware processing e.g. FPGA or DSP or network processor in any of GMPLS implemented node where Fig. 5 & ¶0058-¶0067 illustrate the bus e.g. communication interface 350-3 is connected to other devices where the external communication 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventio to incorporate the teachings of Suzuki in to the system of Koay in order to exchange data such as network configuration information and device configuration information with the monitoring/control device with them by use of protocols such as SNMP, HDLC, and TL1 (Fig. 5 & ¶0058-¶0067).  Utilizing such teachings enable the system to have all connected devices on the same bus to communicate with all others on the singular network segments using the bus that is simple and reliable (known in the art). 

Claims 13 and 14 are substantially similar to the above claims, thus the same rationale applies. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455